 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAdanac Coal Company,Inc andC & W Coal Com-pany,IncandInternationalUnion,UnitedMine Workers of AmericaCase 9-CA-24043March 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 30, 1987, Administrative LawJudge John H West issued the attached decisionThe General Counsel and the Charging Party filedexceptions and supporting briefs Respondent C &W Coal Company filed an answering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions and to adopt the recommendedOrderIn excepting to the judge's failure to find thatAdanac and C & W Coal are alter egos, the Charg-ing Party argues,inter alia, that the Board findscommon ownership when ownership of two com-panies are held by members of the same family Infact,when the ownership of two companies is heldby members of the same family in varying proportions, the Board does not automatically find eitherthat there is or that there is not common ownershipfor the purposes of an alter ego analysisWhen, asinHaley & Haley,3the overlap of ownership by thesame family members is substantial (all shares oforiginal company except one owned by familymembers and all shares of alter ego held by theoriginal company) and the owners of one companyexercise considerable financial control over thealter ego, the Board finds common ownership Onthe other hand, in a case such asFirst Class Mainte-nance,4involving one company owned by parentsand another owned by their son, who conducts hisoperations independently, the Board does not findcommon ownership As the Board explained (ibid )[A] finding of substantially identical ownershipisnot compelled merely because a close famil-ial relationship is present between the ownerof two companiesVictory Valley Heating & AirConditioning,267NLRB 1292, 1296-1297(1983),Shellmaker,265NLRB 749, 754-755(1982),FriederichTruck Service,259NLRB1294, 1300 (1982) Rather, each case must beexamined in the light of all the surroundingcircumstances In particular, the Board focuseson whether the owners of one company retained financial control over the operations ofthe otherHere, Billy Ray Hall, the sole owner of C & W,owned only 10 percent of Adanac while HenryHall owned 60 percent of Adanac The judgefound that Billy Ray "alone runsC & W" whileHenry Hall "alone was responsible for selling andshipping coal, negotiating loans,and establishingthetermsandconditionsof employment atAdanac "5 Under these circumstances, we agreewith the judge that the General Counsel did not establish by a preponderance of the evidence that C& W and Adanac had substantially identical owner-shipMoreover, even if substantially identical owner-shipwere found in this case, the judge's findingsregarding other factors relevant to an alter ego determination mitigate against a finding of alter egostatusParticularly significant is the judge's finding,which we adopt, that legitimate economic and business considerations, including the bank foreclosureon Adanac's equipment, forced Adanac to ceaseoperations 61The Charging Party excepted to the judge s admission into evidenceof two financial statements of Adanac It argues that the financial statements are unsubstantiated hearsay as both statements contain disclaimersindicating that audits and reviews had not been conducted rather thefigures presented were based on management representationsWe donot find reversible error in the judge s decision to admit these financialstatementsLetters attached to these financial statements from the Respondent s accounting firm however indicate that these financial statements are compilations limited to presentinginformation that is therepresentation of managementFurthermore the letter attached to thefinancial statements for the 12 months ending June 30 1986 statesmanagement has elected to omit substantially all of the disclosures requiredby generally accepted accounting principlesIn light of the foregoingwe attach little weight to these financial statements in adopting thejudge s conclusions2The judge inadvertently stated that a loan from Matewan NationalBank to Adanac on August 5 1985 was for $1 million The record indicates that the amount was $100000 The judge also inadvertently statedthat the bank foreclosed on Adanac s equipment on August19 1987 Thecorrect date is August 19 1986 The correct citation forP J HamillTransfer Cois 277NLRB 462 (1985)3289 NLRB 649 651 (1988)4 289 NLRB 484 (1988)s These facts are similar to those inFirstClassMaintenancesupra at485 in that the Board there found that the son was running his ownbusinessInHaley&Haleyon the other hand Larry Haley was foundto be the moving force in both companies3 Chairman Stephens would also find that an apparent absence of anunlawfulmotive in Adanac s closing also distinguishes this case fromHaley&Haleyinwhich the Board found that Haley&Haley activatedits subsidiaryOceanway to evade its responsibility under the Act tohonor its collectivebargaining agreementwith the UnionAlthoughthere is some evidence concerning animus allegedly expressed by HenryHall during the Union s organizing campaign at Adanac and by AdanacSupervisorMahon several months before that campaign apparentlybegan-matters essentially denied by the Respondent and on which thejudge did not rule-it is clear that supervening financial difficulties including the threat of bank foreclosure caused Henry Hall to close andsellAdanac Thereafter the bank transferred the assets of Adanac to FlexEnterprises for a note and Flex renegotiated the real property lease formerly held by Adanac Only then did Flex contract with Billy Hall thesole ownerof C & Wthe alleged alter ego of Adanac to mine coal at aContinued293 NLRB No 26 ADANAC COAL CO291ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedformer Adanac mine siteThereforeunlike the circumstancesinHaley &Haleyunlawful motive was not shown to play a role in the closing of theoriginal corporationCarol Shore Esq,for the General CounselR Terrance Rodgers Esq (King Betts & Allen),ofCharleston,West Vingina, for Respondent AdanacCoal Company, IncRoger AWolfeEsqandAlbert SebokEsq (JacksonKellyHolt & 0 Farrell),of Charleston,West Virginia,for Respondent C & W Coal Company, IncCharles F Donnelly Esq (Crandall & Pyles),of Charleston,West Virginia, for the Charging PartyDECISIONSTATEMENT OF THE CASEJOHN H WEST,AdministrativeLaw Judge On acharge filed February 27, 1987,by International Union,United Mine Workers of America(Union),a complaintwas issuedApril14, 1987,alleging that on or about September 15,1986,1RespondentC & W Coal Company,Inc (C&W)was established by the owners of Respondent Adanac Coal Company, Inc (Adanac)as a subordinate instrument to and a disguised continuance of Respondent Adanac,that Adanac and C & W are and havebeen at all times material alter egos and constitute asingle employer within the meaning ofthe Act,that fromon or about May 29 to on or about June 20 specified employees of Respondents,employed by Adanac,engagedin a strike seeking recognition of the Union as their collective bargaining agent,that on June 20 the aforementioned employees made an unconditional offer to returnto their former positions of employment with Respondents,and that on or about September 25 and continuingthereafter,Respondents hired new employees rather thanreinstate the employees described above and since thatdate have refused and failed to reinstate these employeesto their former positions of employment in violation ofSection 8(a)(1) and(3) of the NationalLaborRelationsAct (Act)Adanac and C&W in separate answers, denythe alleged violationsA hearing was held in Williamson,West Virginia, onJune 4,1987On the entire record in this case,includingmy observation of the demeanor of the witnesses, andconsideration of the briefs filed by the General Counseland C&W,Imake the followingFINDINGS OF FACTIJURISDICTIONAt the trial Respondents stipulated to the jurisdictionalallegations in the above described complaint as well asiAll dates arein 1986 unlessotherwise statedthe statusof the Unionas a labor organizationwithin themeaning ofSection 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsAdanac was incorporated in West Virginia in 1964 byHenry Hall and three partners, with each owning 25 percent In 1969 Henry Hall bought out the three otherpartners, kept 60 percent of Adanac, and distributed theremaininginterest equally to his four children, Bill RayHall,FrankieHall,DavidHall,andClaudineHallMarcum2Henry Hall was the president of Adanac,Davidwas vice president,andBillRaywas itssecretary/treasurerThe father drew a monthly salary of$3200 Billy Ray s annual salary was $36,000Adanac operated two coal mines and a tipple, all onleased propertynearDelbarton,West Virginia One ofthe mines was contracted out to Northland Resources in1984Five pieces of the equipment utilized by Adanacwere leased from Henry Hall & Sons, a partnership consisting of the father and his three aforementioned sons,with each holding an equal interest The monthly leaserate was the amount owed on the equipment to the manufacturerBy all accounts, Henry Hall was in charge of runningAdanac He alone was responsible for selling and shipping coal, negotiating loans, and establishing the termsand conditions of employment at Adanac Although hewould go into the mines if there was a problem, the dayto day responsibility for running the mines was handledby Billy Ray, who was the mine superintendent 3 Hisbrother Frank supervised the tipple 4 Adanac s complement of employees ranged from 20 to a high of 40Adanac sold coal on the spot market through brokers,s it did not sell coal on a contract basis In its lastyear of operation Adanac got between $22 50 and $26 atonAdanac did not transport the coal Rather it placedthe coal in railroad cars at the aforementioned tippleAdanac's accountants were Hall McNeil & Williamsonand its bookkeeper was Betty WalkerIn 1984 when the coal industry suffered economicallyAdanac began to experience financial problems It had alayoff In September 1984 Adanac borrowed $970 000from the Matewan National Bank (Bank) In fiscal year1985 Adanac lost $330 496 Another loan was taken outat the Bank for $1 million August 5, 1985There wasa unionorganizing campaign at Adanac inApril or May 1986 Dotson testified that on May 27,1986,Henry Hall asked him about the union bit and I2Although the corporationceased doing business it wasnever dissolved and it never filed for bankruptcy8He and hisfather testified that while he along with other supervisors could discharge an employee his father had to approve someonebefore the person was hired and that several times his father did not givehis approval Former Adanac employee James Dotson testified that hewas once hired on the spot by David Lee Hall Subsequently he conceded that he had worked for Adanacin the past andtherefore had a trackrecord with the Company4 It was also referred to as the processing plantS The brokers named were John McCall Forsten CoalSalesElliottCoal Sales and Continental Coal Sales 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsaid I didn t know and then he [Henry Hall] said hewould have to shut down before long, and [h]e saidthat he would have to shut it down before he wentunionAlso according to Dotson s testimony HenryHall said I know I couldn t afford it 6 Henry Hall testified that he did not remember telling Dotson that heAdanac, would close rather than go unionAdanac laid off 28 employees on May 28 1986 Thefollowing day its employees went out on a recognitionalstrikeOn June 4, 1986, the Union filed a representationpetitionAlthough Adanac attempted to continue operations it could not fill its coal orders Its cash flowstoppedOn June 20, 1986, the striking employees unconditionally offered to return to work Two Dotson and MortCrum, were brought back for 1 weekAdanac s financial difficulities became such that it wasno longer able to repay the bank other than the interestof the two above described loans The bank requiredAdanac to provide first monthly and then weekly financial reports 7 The bank then advised Henry Hall that ifhe did not find a buyer it would forecloseWith Adanac s debt of $1 9 million, Henry Hall was unable to find abuyerAdanac ceased operating July 18, 1986, and thebank foreclosed on August 19 1987 It purchased Adanac s assets at the onsite foreclosure sale for $400,000 Atthe time of liquidation Adanac owed the bank $776 000Henry Hall agreed with the bank that if it would payfor a night watchman, he would stay in the office duringthe day because there was some equipment belonging toHenry Hall & Sons at the site 8The bank then agreed with Jim Bunn of Flex Enterprises, Inc (Flex)9 on September 4 1986, to transfer tohim the assets of Adanac for a note in the amount of$826,000which included an additional $50 000 work[sic]of working capitol into Flex to try to get themstartedFlex renegotiated the real property leaseAdanac formerly heldFlex then entered into a verbal agreement with BillyRay Hall to mine coal for Flex at the former Adanacmine 1 site The agreement called for a set fee (originally$17 a ton which was later reduced to $16 a ton) to de8 Dotson also testified that in January 1985 Adanac Supervisor WilliamMahon told him thatHenry [Hall] would shut down before he d turnunion and there was no ifs ands and buts about itMahon who at thetime he testified was a supervisorat C&Wdenied making this statement7Adanac s financial report for the fiscal year ending June 30 1986shows a loss of $365 7378Dotson testified that he went to the site to ask for a job in August orSeptember and Bill Ray told him he would have to speak to Henry HallWhen he did Henry Hall said Adanac no longer exists and that he didnot have anything to do with it Billy Ray testified that the conversationoccurred early in August 1986 before C&W started mining and evenbefore the Bank foreclosed on Adanac Herny Hall testified that he didnot remember talking to Dotson in August or September 1986 aboutDotson becoming employed8Until this time Flex was only a shell corporation incorporated in Virgmia andauthorized to dobusinessinWest VirginiaJim Bunn who hasknown the involved Halls since 1981 was also a partner in NorthlandResources which as noted above operated one of Adanac s mines undercontract with itNeither Henry nor Billy Ray Hall have any interest inor hold any position with Flex And Flex did not enter into any agreement with Henry or Billy Ray Hall before purchasing Adanac s assetsliver the coal to the tipple10 and todestinations designated by Flex 11 Also Flex verbally agreed with Billy Rayon C&W (1) to pay 60 cents a ton to haul Flex s refuseaway and (2) to sellcertainof the equipment Flex acquired from the bank for $2 million which is being paidfor by deducting $1 a ton from the amount Flex agreedto pay Billy Ray or C&W under their above describedagreement12The parties do not have a written agreement regardingthe length of time Billy Ray will minecoal for FlexBillyRay incorporated C&W in West Virginia September 15 198613He isthe only shareholder for C&WHe hired Joe York Nanassis, Hensley and WilliamMahonHensley andMahon formerly worked as supervisors for Adanac York, a former employee of Adanac,crossed the picket line during the above described strikeAt the time of the hearing C&W had approximately 20employeesand, not countingBillRay three supervisorsnamely,Timmy Moore, Hensley, and Mahon Moorewas asupervisor at Adanac a year before it closed Fiveformer Adanac strikers were hired by C&W 14 And fiveformer Adanac strikers asked C&W for a job but theywere not hired15because astestified to by Billy Ray, atthe time C&W was just not hiring 16 C&W s wagesrangefrom $8 75 to $9 25 an hour Adanac s ranged from$9 to 11 an hourC&W mined about 3500 tons of coal every 2 weekswhich would be about 91,000 tons a year 17Henry Hall testified that in March 1987 he moved hisfiles out of themineoffice utilized by C&W, that in February 1987 he moved thetax returnsand stuff fromthe office to his home, that Betty Walker prepared theW 2s for Adanac employees in January 1987 and someweremailed and some weretaken toBillysand leftthere 18 that he neither worked for C&W nor providedany advice to or services for C&W,19 that when Billy10 Flex paid Frank Hall an hourly rate to operate the tipple it acquiredfrom the bank in the above described deal11Destinations for raw coal include GEX Massey tipples Wolf CreekKermit and Raw Sales Bunn testified that perhaps 2000 tons a month goto designated customers but he does not know about the remainder untilFlex is notified it has a sale13 Bunn testified that certain of the equipment Flex purchased from thebank which was formerly owned by Adanac was sold to specified partiesnot involvedAnd Billy Ray testified that Adanac used a lot ofequipmentthat C&W was not usingC&W alsoleases equipment fromHenry Hall & Sons paying on a monthly basis merely what is owed onthe involved equipment13 To incorporate it utilized the same law firm that representedAdanac in this proceeding C&W utilizes the same accounting firm asAdanac namely Hall McNeil & Williamson and Billy Ray s wife is thebookkeeperWhereas Adanac employeditsown engineerC&W uses anengineerprovided by Flex14 Carry Jude Troy Muncy William Adams Millard Hall and RobertChafin15 Glen Roddy Rick Curry Billy Jenkins Dotson and Johny SpringerBillyRay testified that when he saw Jenkins he smelled of alcohol16 Like Adanac C&W did not take written applications for employment or keep a list of those who inquired about a job In May 1987 C&Wchanged this practice and eventually Billy Ray went to the local employment office seeking employees17 Adanac mined about 264 000 tons of coal a year18 Dotson picked up his W 2 at C&W s mine office19Mahon testified that Billy Ray ranC&W andthat as far as he knewHenry Hall did not perform any services nor was he employed by C&W ADANAC COAL CORay started running C&W he, Henry Hall, would stopby the mine office almost every day when he was in thearea,that since October 1986 he spent between 4 and 5months out of the involved area, that while he did keephis files at C&W for a few months he did not have anyoffice space there after the bank foreclosed on Adanac,that he was paid money by C&W to help him pay someof his personal debts because he did not have an income,and that he did not use the money he received fromC&W to pay off debts of AdanacFrom November 7, 1986, through April 27, 1987,Henry Hall received checks on a regular basis fromC&W The first five checks are each for the amount of$1 093 92 and the checkstubs, General Counsels Exhibit6,are designatedpayroll 'The next check is for$1 131 92 and the checkstub is also designated payrollThe next two checks are for $1500 each, and while thestub for the first check does not indicate what the payment isfor, the stub for the second check is designatedComm' for commission The last check, which is for$1000, is also designatedcomm.The checks total$10,601 52Regarding these checks, Billy Ray testifiedthat they were a gift to his father, who did not have anyincome at the time, that his father did not perform anyservices for the money that at the time the only checkbook he had was a payroll checkbook'20 that he beganputting commission on the checkstub because his accountant indicated that this was the best way to do it,and that income taxes were withheld on those checksdesignated as payrollHenry Hall testified that he did not return any of thismoney to C&W and that he received a W 2 statementfor 1986 from C&WBillyRay testified that before he started mining coalhe had to make certain repairs and Flex paid for 1500roof bolts, that C&W does not market any of its coal,that he was not involved in the marketing of Adanac'scoal or in Adanac s finances that he alone is in charge ofmaking financial decisions at C&W, that C&W took outtwo loans from the bank to meet payroll and he was personally responsible for the loans, that he provides his employees at C&W with health insurance from GreatSouthernwhileAdanac s health insurance plan wasMountain Trails that he purchases his materials fromRaleighMine Supply, Buckhanon Mine Supply BWBand Owens Roof Bolt, whereas Adanac never dealt withBuckhanon Supply or Raleigh Mine Supply and thatAdanac s former suppliers were all owed moneyB ContentionsOn brief the General Counsel contends that the evidence establishes that Respondents are alter egos andconstitute a single employer within the meaning of theAct that two of the original three Hall family membersare still engaged in deep mining coal at RespondentAdanac s former site, using the same equipment and supervisory staff that the two enterprises are essentially asingle family operation that has continued to exist albeit20 Although he had a personal bank account Billy Ray testified that hedid not have enough money in it to pay his father the sums of moneythat C&W paid him293in a revised format, and thus constitute one entity, andthat the Board has foundin similarcircumstances thatclosely held family corporations engaged in substantiallysimilar enterprises may constitute alter egos even in theabsence of identical corporate ownership interests amongthe family membersC&W on brief, contends that Adanac and C&W arenot alter egos and then, after treating the factors thatmust be considered in reaching this determination, C&Wcontends that no evidence was presented to show thatAdanac s foreclosure and C&W s organization were partof a scheme planned by Henry Hall, Billy Ray Hall,Bunn and the bank to rid Adanac of its obligation torehire economic strikers who had unconditionally offeredto return to work Also, C&W points out that the courtinAlkire vNLRB716 F 2d 1014 (4th Cir 1983) heldthat to impose alter ego status on two corporations, theNational Labor Relations Board (Board) must determinewhether the transfer of operations resulted in some expected or reasonably foreseeable benefit, and that it is ludicrous to claim that Adanac gained any benefit byhaving the bank foreclose on its assets because sincesome of those assets acquired by Flex have been sold toother entities, C&W is paying a fair market price to purchase equipment previously owned by Adanac, andC&W is obtaining substantially less per ton of coal selling to Flex than Adanac obtained selling to brokersC AnalysisAlthough the agreements between Flex and C&W areverbalwhich appears to be irregular such irregularitiesdo not warrant a conclusion that we are dealing with ascheme such as that faced by the Board inNLRB vOzark Hardwood Co282 F 2d 1 (8th Cir 1960) There itwas concluded that there was a disguised continuance inthat the foreclosure there had been precipitated speciftcally as a means of enabling the owners to transfer itsoperations to another entity and that the transfer wouldnot have occurred except for the existence of unfairlabor charges against the originalbusinessand the desireof the owners to benefit by escaping the consequences ofthese charges while retaining control of the businessHere almost 2 years before the union organizing drive,Adanac found itself in financial difficulty It borrowed agreat deal of money Its financial statements indicate thatitsfinancial condition did not improve Rather Adanaccontinued to lose money The die was cast long beforethe introduction of the Union Adanac took out a secondloanWhen it was obvious to all that Adanac was in serious financial straights the bank got involved It has notbeen demonstrated that the subsequent foreclosure wasprecipitated specificallyas a meansof enabling the Hallsto transfer their operations to another entityHere thebank and another company Flex in which the Hallshave no interest, played important roles between thetime Adanac ceased operating and C&W commenced operations It has not been demonstrated that the transactions between Henry Hall and the bank, and between thebank and Flex were other thanarm slength transactionsAnd even the fact that Flex and C&W choose to rely onverbal agreements although apparently irregular does 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot warrant a conclusion that their dealings are otherthan arm s length transactions C&W is not a disguisedcontinuance of AdanacAs pointed out inT E Elevator Corp,268NLRB1461 (1984),[A]bsent a disguised continuance, theBoard generally has found alter ego status only wherethe two enterprises have substantially identical' ownership, business purpose, management, supervision, customers, operation, and equipment 'Albeit there are certain similarities between Adanacand C&W, there are also major differences Billy RayHall, who alone runs C&W and is the sole shareholder inC&W, held only 10 percent of stock source in Adanac,and his management role in Adanac was limited, as indicated above Henry Hall, who ran Adanac, does not owna part of C&W and has no real connections with C&WAdanac mined almost three times the amount of coal thatC&W mines Adanac s employee complement was up totwice as large as C&W s The operations of these twocorporations differ in that whereas Adanac leased thereal property it mined, had its own tipple, and sold to anumber of brokers, C&W does not hold any leases onreal property, it does not operate a tipple, and it has onlyone customer, namely, the entity with which it had contracted to sell all the coal it mines, FlexIn light of these differences,and because of the circumstances of Adanac s ceasing operations,inmy opinion the General Counsel has not established by a preponderance of the evidence that the Board's alter ego criteria have been metP J HamillTransfer Co,277 NLRB462 (1985),Eagle ExpressCo,273 NLRB501 (1984), andChippewa Motor Freight,261 NLRB 455 (1982)CONCLUSIONS OF LAW1Respondents are employers engaged in commerce asalleged2The Union is a labor organization as alleged3Respondents have not violated the Act as alleged4 The complaint will, therefore, be dismissed in its entirety 2 1ORDERI recommend that the complaint be dismissed in its entirety21 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrdershallasprovided in Sec 102 48 of the Rules be adopted by theBoard andallobjections to them shall be deemed waived for all purposes